Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
Amendments filed 9 June 2022 have been fully considered, but are moot in view of a new rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 5-8, 11-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2017.0094411) in view of Sun (US 2017.0075422) in further view of Joo (US 2015.0268721).
Regarding claim 2, Peterson disclose:
A headset, comprising: an accelerometer; an additional sensor; a speaker; and processing circuitry to perform operations to: receive accelerometer data from the accelerometer; receive sensor data from the additional sensor; and control audio output at the speaker based on a condition determined from the combination of the accelerometer data and the sensor data (see Fig. 1-2, 8; [0022-0025, 0047-0050]; headset 10; accelerometer 58; additional sensor 56; speaker 24; processing circuit 20; where accelerometer and ‘additional sensor’ data are used to control audio output of the speaker).
Peterson is not explicit as to, but Sun disclose:
the additional sensor incorporated into the wearable apparatus, wherein to control audio output at the speaker based on the accelerometer data and the sensor data, the processing circuitry is to pause audio output at the speaker in response to determining that the headset has been removed from a head of a user based on the accelerometer data and the sensor data (see Fig. 3; [0012, 0022-0025]; sensor 102 to detect removal of device and stop or pause audio playback). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the known techniques of Sun to that of Peterson, to predictably provide a seamless listening experience to the user, by pausing the audio when removed from the ear so the user does not miss anything being played and to further accurately and predictably control the device functionality ([0005, 0025]).
Peterson and Sun are not explicit as to, but Joo disclose:
a heart rate sensor within a wearable device to detect the user’s heart rate (see Fig. 43; (0025, 0167, 0242, 6500, 0524-0535); wearable device with physiological sensor to detect pulse to change playback (audio) of device; [0430] describe content which includes music, video, etc. all of which are generally known to contain audio; [0300, 0302] describe content reproduction stop based on the heart rate. [0371, 0347-0348] where stopping of reproduction content (S1008/S1007) based on heart rate, where the audio volume (e.g., stopping production of content) would be adjusted in relation to the heart rate data).
Therefore it would have been obvious to one of ordinary skill prior to the effective filing date of applicant’s invention, to combing the known techniques of Joo to that of Peterson and Sun to use heart rate data from a secondary sensor of the wearable device, to control the audio based on a detected condition, predictably protecting the user's health by reducing fatigue while operating the device (see [O008).
Regarding claim 5, the rejection of claim 2 is incorporated herein. Peterson as modified by Sun and Joo further disclose:
to control audio output at the speaker based on the accelerometer data and the heart rate sensor data, the processing circuitry is to transmit a command to a device separate from the headset, the device to alter audio (see [0047-0050]; device 10’s sensory data sent to external device 10’ to determine if alteration of audio is necessary; see Joo as in claim 2 for heart rate sensor)
Regarding claim 6, the rejection of claim 5 is incorporated herein. Peterson as modified by Sun and Joo further disclose:
the audio to output at the speaker is generated by the device; and wherein the device implements operations to control playback of the audio from an audiovisual software program executing on the device (see [0047]; device 10’ streaming audio content while playing audio/video content).
Regarding claim 7, the rejection of claim 6 is incorporated herein. Peterson as modified by Sun and Joo further disclose:
a wireless transceiver; wherein to control audio output at the speaker based on the accelerometer data and the heart rate sensor data, the processing circuitry is to transmit commands to the device via a communication sent to the device with the wireless transceiver (see [0020, 0047-0050]; wireless transceiver to transmit control data; see Joo as in claim 2 for heart rate sensor). 
Regarding claims 8, 11-14, and 17-19, claims 8, 11-14, and 17-19 are rejected under the rationales of claims 2, 5-7 and 2, 5-7, respectively. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621